Citation Nr: 1300691	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  08-28 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a compensable initial disability rating for bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from February 1959 through February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions mailed by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois in October 2009, which among other issues, denied the Veteran's claims for service connection for residuals of a back injury and service connection for a bilateral foot disability.  

In a December 2011 decision and remand, the Board remanded the Veteran's claims for service connection for a back disability and for a bilateral foot disability to the Appeals Management Center (AMC) in Washington, D.C., for further claims development.  In August 2012, which granted service connection for bilateral pes cavus and assigned a noncompensable initial disability rating.  This action constitutes a full grant of benefits sought with respect to the claim for service connection for a bilateral foot disability.  The AMC continued the denial of service connection for a back disability.  

Thereafter, the Veteran submitted a timely notice of disagreement with the initial disability evaluation assigned for his service-connected foot disability in September 2012.  The issue of entitlement to a compensable initial disability rating for bilateral pes cavus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

The Veteran's current back disability is not etiologically related to his active military service to include in-service back injuries.



CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim for service connection for a back disability, a November 2008 letter notified the Veteran of the information and evidence needed to substantiate his claim of service connection for a back disability.  Consistent with Dingess, the letter also notified the Veteran that a disability rating and an effective date would be assigned in the event that his disability was determined to be service-connected.  Subsequently, the Veteran's claim was adjudicated for the first time in the RO's October 2009 rating decision.  The notice that was provided to the Veteran is legally sufficient, and thus, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  All pertinent VA treatment records, identified private treatment records, and lay statements submitted by the Veteran or on his behalf have been associated with the record.

Additionally, VA examinations of the Veteran's spine were performed in June 2009 and February 2012 to explore the nature and etiology of the Veteran's back disability.  The Board finds that these examinations, when considered with the other evidence of record, are fully adequate for the purposes of determining the etiology of the Veteran's back disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based upon information that the Veteran had previously received social security disability benefits from the Social Security Administration (SSA), efforts were made to obtain the Veteran's social security records.  In December 2011, however, SSA notified VA that the Veteran's social security records are not available.  The Board also notes that, despite multiple efforts to locate the Veteran's service records, the RO determined in November 2006 that the Veteran's service records are unavailable.  Notice to that effect was mailed to the Veteran in December 2006. In that letter, the Veteran was asked to provide any service records that were in his possession.  In a response provided later that month, the Veteran advised that he did not possess any service records.  In May 2010, the Veteran did provide a copy of a September 1959 service treatment record; however, no other service records have been obtained from the Veteran.  In view of the foregoing, the Board finds that further efforts to locate the Veteran's social security records and his remaining service records would be futile.  Hence, no further efforts to obtain those records will be made and the Board's consideration of the Veteran's claim must be based upon the existing record.  38 C.F.R. § 3.159(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection for Back Disability

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

In support of his November 2008 claim for service connection for a back disability, the Veteran alleged that he sustained in-service injuries to his back while assigned to Fort Leonard Wood, Missouri in 1959 and to Tompkins Barracks in Germany from 1959 through 1961.  He alleged that he received ongoing medical treatment for his back over the course of his service.

A December 2011 lay statement received from the Veteran's friend, D.A., states that he initially met and befriended the Veteran during the spring of 1961, apparently shortly after the Veteran was separated from service.  According to D.A., the Veteran complained repeatedly of pain associated with back injuries sustained during service.  It is unclear from D.A.'s statement, as to when the Veteran first complained of back symptoms to D.A.

As noted above, the majority of the Veteran's service treatment records are not of record and have been deemed by VA as being unavailable.  The only service treatment record in the claims file is dated September 1959 and pertains largely to treatment for a stomach disorder.  The record does note, however, that the Veteran was evaluated during this treatment for chronic low back pain.  A clinical examination of the back, which included x-ray studies, was apparently within normal limits.

In instances where service treatment records are unavailable, the Board is under a heightened obligation to explain its findings and to carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Under the so-called "benefit-of-the-doubt rule", when there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  The Board admonishes, however, that the unavailability of service records does not lower the legal standard for proving a case of service connection, but rather, simply increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Relevant post-service treatment records in the claims file show that the Veteran has sustained multiple post-service back injuries.  While there is a history of postservice back injury in 1972, the earliest post-service treatment record pertaining to the Veteran's back is an October 1978 private record which reflects that the Veteran had a workplace accident in which he fell from a ladder and experienced low back pain that was radiating into his right leg.  Although an examination revealed the presence of paraspinal muscle spasms, no formal diagnosis relating to the back was given.  Subsequent records from January 1985 indicate complaints of right-sided back pain.  Once again, however, no formal diagnosis was given nor was an opinion rendered as to the cause of the reported symptoms.

An August 1989 private medical record from Dr. R.G.W. notes that the Veteran slipped on oil and twisted his back on May 17, 1989.  The same record also notes that a few days after that incident, the Veteran developed low back pain with radiation into his lower extremities after lifting a heavy object.  This record also notes that the Veteran had sustained a low back injury in 1972 after an incident in which a scaffold fell on him.  Apparently, the Veteran experienced back pain for approximately two or three years after the 1972 incident; however, according to the Veteran, those symptoms cleared up and he did not experience any recurrence until the more recent problems described above.  During the August 1989 treatment, the Veteran reported symptoms which included ongoing low back pain with radiation and numbness into his legs.  A neurological examination showed essentially normal sensory findings, but slightly decreased left ankle reflex.

A March 1991 record reflects that the Veteran was followed by Dr. S.S.A. for worsening back pain.  A diagnosis of chronic low back pain with radiculopathy was given at that time.  Although Dr. S.S.A. did not give an opinion as to the cause of the diagnosed condition, the Board notes that the record makes no reference to an in-service back injury, but rather, references only the aforementioned May 1989 accident.

In November 1996, the Veteran admitted into St. Elizabeth's Hospital for treatment of chronic back pain that was apparently attributed again at that time to the May 1989 incident.  In providing his medical history, the Veteran reported the aforementioned back injuries in 1972 and 1989; however, did not mention any back injuries during service.  Further diagnostic examination was ordered.  An MRI of the lumbosacral spine performed later that month revealed a small herniated disc fragment located centrally at the L3-4 level with disc dessication.

In January 1997, the Veteran was seen for his back disorder by Dr. R.L.G.  It was reported that the Veteran's complaints began in 1972 following a work related back injury with subsequent injury in 1989.  A history of an onset of spasms and more severe pain in November 1996 was also noted.  A physical examination performed at that time indicated decreased thoracolumbar motion and mild low back pain.  A neurological examination once again revealed decreased reflexes in the left ankle.  The November 1996 MRI was reviewed and confirmed as showing a small herniated disc fragment located centrally at the L3-4 level with disc dessication.  No opinion was given as to the etiology of those findings.

During an April 1997 private evaluation by Dr. K.D.R., the Veteran continued to report longstanding low back pain with history of post-service injuries in 1972 and 1989.  According to the Veteran's own report, these symptoms resolved after a year and a half, and he did fine until sustaining a re-injury of his back in 1989.  Once again, no mention was made of any in-service back injuries.  Upon examination of the Veteran, Dr. K.D.R. provided a diagnosis of herniated disc at L3-4 that was causing radiculopathies.  Once again, no opinion was given as to the etiology of the diagnosed disorder.

Subsequent treatment records from Belleville Family Medical Associates dated through March 2006 show that the Veteran continued to receive follow-up treatment for ongoing and chronic back pain.  Although these records reflect the ongoing diagnosis of degenerative joint disease of the spine, these records also do not contain any opinions relating the Veteran's back condition to his active duty service.

VA treatment records dated from July 2005 through November 2006 show that the Veteran was followed for generalized pain attributed to polyarthritis of various joints, including the back.  X-rays performed in October 2005 revealed disc herniation at L2-3 and disc bulging at L3-4.  During treatment in July 2005, the Veteran reported that he initially experienced back pain following injuries during service with subsequent post-service re-injuries.  Again, however, these records do not express any opinion as to the cause of the Veteran's back condition.

During a June 2009 VA examination, the Veteran reported that he sustained a strain in his back while performing training drills during basic training.  He also reported a subsequent in-service injury in which he was laying cable when the cable snapped and jerked him around.  Regarding his current back symptoms, the Veteran reported chronic back pain that radiated into his lower extremities.  The examination of the Veteran's back revealed antalgic gait, diminished deep tendon reflexes at the knees and ankles, mild flattening of the normal lumbar lordotic curve, and mild tenderness upon palpation over the L4-5 region.  Demonstrated thorcolumbar motion was decreased.  A lumbar spine MRI taken in 2005 was reviewed by the examiner was interpreted as showing degenerative disc disease with mild central disc herniation at L2-3 and central disc bulge at L3-4.  Based upon the objective findings, the examiner diagnosed lumbar degenerative disc disease.  The examiner concluded, however, that the Veteran's back disorder was more likely than not related to his post-service injuries.  In support of this conclusion, the examiner noted that the Veteran's service treatment record did not indicate a debilitating or severe lumbar spine injury, whereas the post-service evidence showed that he sustained a significant injury in 1972 with a subsequent exacerbation in 1989.

Subsequent VA treatment records dated through October 2009 show that the Veteran continued to be followed for arthritis of the spine.  Again, no etiology opinion is contained in these records.

During a February 2012 VA examination, the Veteran reported ongoing back pain that radiated into his buttocks, thighs, and ankles.  A physical examination revealed a slight limp favoring the right leg, inability to toe walk, decreased lumbar lordosis, and decreased thoracolumbar range of motion that was worse after repetitive motion testing.  Bilateral paravertebral tenderness was also noted.  Deep tendon reflexes were trace at the knees and ankles and strength in the lower extremities and hips was also decreased.  X-rays and MRI scans of the spine taken in May 2010 and September 2010 respectively were reviewed and interpreted as being within normal limits.  Based upon the objective findings, the examiner diagnosed a chronic lumbar strain.  In explaining the provided diagnosis, the examiner noted that the radiological studies did not show degenerative disc disease.  Moreover, he noted, objective physical findings from the examination did not indicate nerve root compression while the x-rays showed only minimal spur formation; hence, the examiner concluded that a degenerative disc disease diagnosis could be ruled out.  Overall, to the extent of the diagnosed back disorder, the examiner determined that it is more likely than not that the Veteran's post-service work injuries produced back injuries which led to his current chronic low back pain and chronic lumbar strain.  In that regard, the examiner noted that the available service treatment record does not show that the Veteran's in-service low back pain was productive of any permanent defect.

After a review of the evidence of record, the Board concludes that s service connection for a back disability is not warranted. 

Initially, the Board notes that service connection for the Veteran's back disorder may not be granted on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a).  In that regard, September 1959 service treatment record that is in the claims file shows that, despite the Veteran's complaints of low back pain, and examination performed at that time did not reveal any signs of disc degeneration or any other abnormalities.  Specifically, in-service X-rays did not reveal arthritis of the lower back.  Likewise, the post-service treatment records are essentially silent for any back complaints until a back injury sustained in 1972 in a scaffold accident that occurred approximately 11 years after the Veteran was separated from service.  As the record does not show evidence of arthritis of the back within one year of the Veteran's service separation, service connection on a presumptive basis is not warranted.  

Service connection for the Veteran's back disability may also not be granted on a direct basis.  In that regard, the only non-lay etiology opinions in the record are the negative opinions provided in the June 2009 and February 2012 VA examination reports.  These negative opinions, which were given after a full spine examination that was performed in conjunction with a review of the claims file, are supported by rationale that is consistent with an accurate understanding of the Veteran's medical history.  Both examiners' findings that the Veteran's in-service back complaints were not productive of a permanent injury are entirely consistent with the objective findings noted in the September 1959 service treatment record; namely, that there were no abnormal findings of the spine.  Moreover, and also consistent with the VA examiners' negative opinions, the private and VA post-service treatment records show that the Veteran sustained multiple workplace accidents in which he sustained  serious back injuries which required ongoing treatment, and indeed, prompted the Veteran to seek workers compensation benefits.  It is further significant that during much of the Veteran's treatment for back problems he referred to his post-service occupational injuries but failed to discuss any in-service back injury until many years after service.  

The only evidence in the record which directly contradicts the VA examiners' negative opinions is the Veteran's assertions that his current back disorder is related to injuries sustained during his active duty service.  In addressing service connection claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Under the foregoing law, veterans are certainly competent to offer probative statements as to the onset, continuation, and duration of symptoms.  That is, the Veteran is competent to report back pain and back pain throughout the years; however, he is not competent to render an etiologically opinion as to whether his present back disabilities are etiologically related to in-service injury as such is a complex medical question requiring appropriate medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  Certainly, degenerative conditions of the spine are susceptible to many causes; a point that is exacerbated by the Veteran's eventful post-service medical history.  As a lay person, the Veteran lacks the expertise to render an etiologically opinion.  Thus, more probative weight is placed on the opinions proffered by the VA examiners who are trained medical professions who examined the Veteran, obtained a report of his history, and reviewed pertinent service and postservice treatment records.  

To the extent that the Veteran may be alleging continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to claim that in-service injury to back resulted in continuous pain since service.  This current history of continuous treatment since service is inconsistent with the Veteran's postservice treatment records.  In this regard, the Board notes that the Veteran reported in treatment records in the 1970s, 1980s, and 1990s, while thoroughly discussing postservice occupational injuries, fail to mention a history of in-service back complaints.  This history places an onset of symptoms well after service discharge.  It was not until the mid 2000s that the Veteran first reported in-service back complaints to his treating providers.  Moreover, to the extent that the Veteran looks to the December 2011 statement from D.A. to establish that the Veteran's symptoms have been continuous since service, the Board notes again that it is unclear from D.A.'s statement as to when the Veteran first began complaining to him of back pain.  Despite stating that he had known the Veteran since the spring of 1961 (shortly after the Veteran was separated from service), D.A. is able to state, at best, that the Veteran has complained of foot injuries sustained during service "during [their] times together."  Given the complicated medical history concerning the Veteran's back, which includes multiple serious post-service re-injuries over the 52 years since the Veteran's separation from service, the absence of such information casts grave doubt as to the credibility of the more recent lay evidence that may be construed as asserting continuity of symptoms since service.

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for degenerative disc disease of the cervical spine, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disability is denied.


REMAND

As noted briefly above, the AMC's August 2012 rating decision granted service connection for bilateral pes cavus, effective March 3, 2006, with a noncompensable (zero percent) initial disability rating.  A timely NOD contesting the assigned initial disability rating was received by VA in September 2012, after the claims file was forwarded to the Board for its appellate review.  Accordingly, the AMC did not have the opportunity to provide the Veteran with an SOC readjudicating his claim for a higher initial disability rating.  In Manlincon v. West, 12 Vet. App. 238   (1999), the Court held that when a Veteran files a timely NOD and VA does not issue an SOC, the Board is required to remand the issue to the RO for the issuance of an SOC.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim for a compensable initial disability rating for bilateral pes cavus should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Statement of the Case and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning these claims. 38 C.F.R. § 20.302(b) (2012). 

2.  If, and only if, the Veteran perfects a timely appeal of any SOC issued, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


